Citation Nr: 1219779	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for DDD of the lumbar spine and assigned an initial 10 percent disability rating, effective March 1, 2005.  A notice of disagreement was filed in February 2008, a statement of the case was issued in August 2008, and a substantive appeal was received in September 2008.  

The Board notes that in August 2007 correspondence, the Veteran raised a claim of entitlement to service connection for a right foot/ankle condition; a sinus condition; hyperlipidemia; a bilateral shoulder condition; chronic lung changes; heart condition; headaches; and vertigo.  Virtual VA records show that these matters (to include additional issues raised at a later date) were adjudicated by the RO in November 2009.  In addition, a July 2011 rating decision denied entitlement to service connection for sleep apnea.  Certain RO letters in Virtual VA reference the Veteran's disagreement with some of these adjudications, but Virtual VA does not appear to include actual notices of disagreement or any statements of the case issued with regard to these other issues.  The Board is unable to find clear documentary evidence in Virtual VA to accurately assess the status of these other claims.  The Board therefore refers these matters to the RO (as opposed to remanding said matter) for any required action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the rating for low back issue now before the Board, argument submitted by the Veteran appears to be to the effect that the severity of his low back disability is more severe than shown on the 2007 VA examination.  The Veteran argues that his low back disability was not as severe on the day of the examination as it is on most every other day.  He also seems to suggest an increase in severity since the examination in citing to the progressive increase in disability.  In an April 2012 Informal Hearing Presentation, it is argued that a current examination is necessary.  Under these particular circumstances, the Board finds that a current VA examination is appropriate to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the claims file all pertinent VA medical treatment records since 2007. 

2.  The Veteran should then be scheduled for a VA spine examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be clearly reported to allow for application of VA rating criteria. 

Range of motion should be reported to include the point (in degrees), if any, where motion is limited by pain.  Any additional functional loss due to weakness, incoordination and fatigue should be reported.  If possible, the examiner should also estimate the range of motion which would be expected during flare-ups.  

Any neurological symptoms should also be reported.  

The examiner should also report the number of weeks, if any, during the past 12 months that the Veteran has had incapacitating episodes (periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician).

3.  After completion of the above, the RO should review the expanded record and determine if a rating in excess of 10 percent is warranted for the Veteran's service-connected low back disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



